    Case 2:21-cv-00155-HYJ-MV ECF No. 12, PageID.583 Filed 07/29/21 Page 1 of 4




                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF MICHIGAN
                                        NORTHERN DIVISION
                                              ______

FREDERICK J. HARRIS, JR.,
                           Plaintiff,                            Case No. 2:21-cv-155

v.                                                               Hon. Hala Y. Jarbou

ROBERT E. GOEBEL, JR., et al.,
                           Defendants.
____________________________/

                              OPINION DENYING LEAVE
                    TO PROCEED IN FORMA PAUPERIS - THREE STRIKES

                  This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Plaintiff seeks leave to proceed in forma pauperis. Because Plaintiff has filed at least three

lawsuits that were dismissed as frivolous, malicious or for failure to state a claim, he is barred from

proceeding in forma pauperis under 28 U.S.C. § 1915(g). The Court will order Plaintiff to pay the

$402.00 civil action filing fees applicable to those not permitted to proceed in forma pauperis.1

This fee must be paid within twenty-eight (28) days of this opinion and accompanying order. If

Plaintiff fails to pay the fee, the Court will order that this case be dismissed without prejudice.

Even if the case is dismissed, Plaintiff must pay the $402.00 filing fees in accordance with In re

Alea, 286 F.3d 378, 380–81 (6th Cir. 2002).




1
 The filing fee for a civil action is $350.00. 28 U.S.C. § 1914(a). The Clerk is also directed to collect a miscellaneous
administrative fee of $52.00. 28 U.S.C. § 1914(b); https://www.uscourts.gov/services-forms/fees/district-court-
miscellaneous-fee-schedule. The miscellaneous administrative fee, however, “does not apply to applications for a
writ of habeas corpus or to persons granted in forma pauperis status under 28 U.S.C. § 1915.” Id.
Case 2:21-cv-00155-HYJ-MV ECF No. 12, PageID.584 Filed 07/29/21 Page 2 of 4




                                             Discussion

               The Prison Litigation Reform Act (PLRA), Pub. L. No. 104-134, 110 Stat. 1321

(1996), which was enacted on April 26, 1996, amended the procedural rules governing a prisoner’s

request for the privilege of proceeding in forma pauperis. As the Sixth Circuit has stated, the

PLRA was “aimed at the skyrocketing numbers of claims filed by prisoners–many of which are

meritless–and the corresponding burden those filings have placed on the federal courts.” Hampton

v. Hobbs, 106 F.3d 1281, 1286 (6th Cir. 1997). For that reason, Congress created economic

incentives to prompt a prisoner to “stop and think” before filing a complaint. Id. For example, a

prisoner is liable for the civil action filing fee, and if the prisoner qualifies to proceed in forma

pauperis, the prisoner may pay the fee through partial payments as outlined in 28 U.S.C. § 1915(b).

The constitutionality of the fee requirements of the PLRA has been upheld by the Sixth Circuit.

Id. at 1288.

               In addition, another provision reinforces the “stop and think” aspect of the PLRA

by preventing a prisoner from proceeding in forma pauperis when the prisoner repeatedly files

meritless lawsuits. Known as the “three-strikes” rule, the provision states:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
       or proceeding under [the section governing proceedings in forma pauperis] if the
       prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
       facility, brought an action or appeal in a court of the United States that was
       dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
       which relief may be granted, unless the prisoner is under imminent danger of
       serious physical injury.

28 U.S.C. § 1915(g). The statutory restriction “[i]n no event,” found in § 1915(g), is express and

unequivocal. The statute does allow an exception for a prisoner who is “under imminent danger

of serious physical injury.” The Sixth Circuit has upheld the constitutionality of the three-strikes

rule against arguments that it violates equal protection, the right of access to the courts, and due



                                                  2
    Case 2:21-cv-00155-HYJ-MV ECF No. 12, PageID.585 Filed 07/29/21 Page 3 of 4




process, and that it constitutes a bill of attainder and is ex post facto legislation. Wilson v. Yaklich,

148 F.3d 596, 604–06 (6th Cir. 1998).

                  Plaintiff has been an active litigant in the federal courts in Michigan. This Court

has entered dismissals in at least three of Plaintiff’s lawsuits on the grounds that they were

frivolous, malicious or failed to state a claim. See Harris v. Cnty. of Delta et al., No. 1:15-cv-629

(W.D. Mich. July 8, 2015); Harris v. Justaniano Tan et al., No. 1:15-cv-630 (W.D. Mich. July 1,

2015); Harris v. Goebel et al., No. 2:13-cv-361 (W.D. Mich. July 25, 2014). This Court also

previously denied Plaintiff leave to proceed in forma pauperis under the three-strikes rule. See

Harris v. Greenridge Realty Co., Inc. et al., No. 1:16-cv-840 (W.D. Mich. July 26, 2016).2

Moreover, Plaintiff’s allegations do not fall within the “imminent danger” exception to the three-

strikes rule. 28 U.S.C. § 1915(g). Plaintiff does not allege facts showing that he is in imminent

danger of serious physical injury.

                  Therefore, § 1915(g) prohibits Plaintiff from proceeding in forma pauperis in this

action. Plaintiff has twenty-eight (28) days from the date of entry of this order to pay the civil

action filing fees, which total $402.00. When Plaintiff pays his filing fees, the Court will screen

his complaint as required by 28 U.S.C. § 1915A and 42 U.S.C. § 1997e(c). If Plaintiff does not

pay the filing fees within the 28-day period, this case will be dismissed without prejudice, but

Plaintiff will continue to be responsible for payment of the $402.00 filing fees.



Dated:      July 29, 2021                                         /s/ Hala Y. Jarbou
                                                                 HALA Y. JARBOU
                                                                 UNITED STATES DISTRICT JUDGE



2
  Indeed, Plaintiff’s current complaint appears to be yet another attempt to prevail against Defendants for their alleged
involvement in his incarceration and/or the taking of his real property—claims he has raised without success against
most of the same defendants in his four prior actions.

                                                           3
Case 2:21-cv-00155-HYJ-MV ECF No. 12, PageID.586 Filed 07/29/21 Page 4 of 4




SEND REMITTANCES TO THE FOLLOWING ADDRESS:

Clerk, U.S. District Court
330 Federal Bldg.
202 W. Washington St.
PO Box 698
Marquette, MI 49855

All checks or other forms of payment shall be payable to “Clerk, U.S. District Court.”




                                             4
